                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    Zohar III, Corp., et al.,1                                    Case No. 18-10512 (KBO)

                                      Debtors.                    Jointly Administered


    LYNN TILTON; PATRIARCH PARTNERS VIII,
    LLC; PATRIARCH PARTNERS XIV, LLC;
    PATRIARCH PARTNERS XV, LLC;
    OCTALUNA, LLC; OCTALUNA II, LLC; AND
    OCTALUNA III, LLC,

                                      Plaintiffs,

                      v.

    MBIA INC., MBIA INSURANCE
    CORPORATION, U.S. BANK, N.A., ALVAREZ
    & MARSAL ZOHAR MANAGEMENT, CREDIT
    VALUE PARTNERS, LP, BARDIN HILL
    INVESTMENT PARTNERS F/K/A HALCYON
    CAPITAL MANAGEMENT LP,                                        Adversary No. 19-50390 (KBO)
    COÖPERATIEVE RABOBANK U.A., VÄRDE
    PARTNERS, INC., ASCENSION ALPHA FUND
    LLC, ASCENSION HEALTH MASTER PENSION
    TRUST, CAZ HALCYON OFFSHORE
    STRATEGIC OPPORTUNITIES FUND, L.P.,
    CAZ HALCYON STRATEGIC OPPORTUNITIES
    FUND, L.P., BROWN UNIVERSITY, HCN LP,
    HALCYON EVERSOURCE CREDIT LLC, HLF
    LP, HLDR FUND I NUS LP, HLDR FUND I TE
    LP, HLDR FUND I UST LP, HALCYON VALLÉE
    BLANCHE MASTER FUND LP, BARDIN HILL
    EVENT-DRIVEN MASTER FUND LP,
    PRAETOR FUND I, A SUB FUND OF
    PRAETORIUM FUND I ICAV; HIRTLE
    CALLAGHAN TOTAL RETURN OFFSHORE
    FUND LIMITED; HIRTLE CALLAGHAN
    TOTAL RETURN OFFSHORE FUND II
    LIMITED; HIRTLE CALLAGHAN TRADING


1
  The Debtors, and, where applicable, the last four digits of each of their respective taxpayer identification numbers,
are as follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III,
Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is
3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.


DOCS_DE:231272.1 53730/001
 PARTNERS, L.P.; AND THIRD SERIES OF
 HDML FUND I LLC.,

                                   Defendants.


                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of Gregory M. Petrick of Cadwalader, Wickersham & Taft LLP to represent MBIA Inc. and MBIA
Insurance Corporation in the above-captioned proceeding.

Dated: October 30, 2020                  /s/ Timothy P. Cairns
                                         Timothy P. Cairns (DE Bar No. 4228)
                                         Pachulski Stang Ziehl & Jones LLP
                                         919 N. Market Street, 17th Floor
                                         Wilmington, DE 19899-8705 (Courier 19801)

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York, and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of the Court for District Court.

Dated: October 30, 2020                  /s/ Gregory M. Petrick
                                         Gregory M. Petrick, Esquire
                                         Cadwalader, Wickersham & Taft LLP
                                         200 Liberty Street
                                         New York, NY 10281
                                         Telephone: (212) 504-6373
                                         Facsimile: (212) 504-6666
                                         Email: gregory.petrick@cwt.com

                                    ORDER GRANTING MOTION

        IT IS HEREBY ORDERED THAT counsel’s motion for admission pro hac vice is granted.




                                                    2
DOCS_DE:231272.1 53730/001
